DETAILED ACTION
	This action is a first action on the merits. The preliminary amendment filed on January 14, 2020 has been entered. Claims 1-15 are pending and addressed below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
This application is a 371 National Stage Entry of PCT No. EP2018/069434 field on July 17, 2018, which claims foreign priority to Irish Patent No. IES2017/0150 filed July 20, 2017 and Irish Patent No. IES2018/0049 filed March 8, 2018.

Information Disclosure Statement
The information disclosure statement filed January 14, 2020 has been considered by the Examiner.

Claim Objections
Claim 6 is objected to because of the following informalities:  the recitation of “a first end of the or each first channel portion” should likely be --a first end of the or each first channel portion--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-12 and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the bit shank” in line 8.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the Examiner has assume that “the bit shank” is the same as the “axially extending shank” as previously recited. Appropriate correction and/or clarification is required.
Claim 3-6 and 14: Claim 3 recites the limitation "the external cylindrical wall”.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction and/or clarification is required.
Claims 4-7: The recitation of “the or each first channel portion” is unclear as to what is intended by “or each”  as this limations would imply that there is more than one first channel portion, however claim 3 from which the claim depends only recites a single first channel portion. Therefore it is unclear as to whether a single flushing channel portion can have two or more first channel portions or if this is referring to each of flushing channels having a first channel portion. Appropriate correction and/or clarification is required.
Claims 8-12 and 15 are subsumed by the previously noted rejections because of its dependence either directly or indirectly.  Appropriate corrections are required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8, 10-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gien, European Patent No. EP 1,757,769 A1 (hereinafter Gien).
Claim 1: Gien discloses a drill bit assembly for fluid-operated percussion drill tools (abstract) comprising: 
a percussion bit (drill bit 1) comprising a bit head (head 2) detachably connected (via threads 5, 6, shown in Fig 2) to an axially extending shank (reciprocating chuck 4);
axially extending splines (splines 8)  formed on an external cylindrical wall of the shank (4) slideably engagable with complementary splines (splines 9) formed internally of a drive chuck (wear sleeve or housing 10) whereby rotational drive from the chuck may be transmitted to the shank (splines 8 engage splines 9, par [0010]-[0011], this necessarily would impart rotation motion from the wear sleeve or housing 10 to the reciprocating chuck 4) ; 
at least one flushing channel (passage 19) extending between the external cylindrical wall of the bit shank (passage 19 passes the external wall of chuck 4) and a cutting face of the bit head (cutting face of bit 2) (see Fig 2), to provide a fluid path for a flushing medium (exhaust air) between a splined portion of the bit shank and the cutting face of the bit head (exhaust air travel around outside the head 2 and through passage 21 to the bottom of the hole, drilled cuttings are entrained in the flow of air upwardly through bore 22, par [0019]).
Claim 2: Gien discloses a drill bit assembly for fluid-operated percussion drill tools (abstract) comprising: 
a percussion bit (drill bit 1) comprising a bit head (head 2) detachably connected (via threads 5, 6, shown in Fig 2) to an axially extending shank (reciprocating chuck 4);
engagement means (splines 8)  formed on an external wall of the shank (reciprocating chuck 4) engagable with complementary engagement means (splines 9) formed internally of a drive chuck  (wear 10) whereby rotational drive from the chuck may be transmitted to the shank (splines 8 engage splines 9, par [0010]-[0011], this necessarily would impart rotation motion from the wear sleeve or housing 10 to the reciprocating chuck 4); 
at least one flushing channel (passage 19) extending between the external wall of the bit shank (4) and a cutting face of the bit head (forward end of drill bit head 2, shown in Fig 2), to provide a fluid path (passage 19) for a flushing medium between the external wall (outer wall) of the bit shank (4) and the cutting face of the bit head (forward end of drill bit 2)  (exhaust air travel around outside the head 2 and through passage 21 to the bottom of the hole, drilled cuttings are entrained in the flow of air upwardly through bore 22, see Fig 2, par [0019]).
Claim 3: Gien discloses each of the at least one flushing channels (passage 19) comprises: 
a first channel portion (passage 19 as shown by arrows) in the bit shank (4) extending from the external cylindrical wall or external wall of the bit shank to an end face of the bit shank adjacent the bit head (passage 19 passes the external wall of chuck 4 and enters at the end of the reciprocating chuck 4, see Fig 2); and 
a second channel portion (passage 19 as shown by arrows) extending through the bit head (drill head 2, see Fig 2).
Claim 4: Gien discloses a first end of the or each first channel portion intersects the external cylindrical wall or external wall of the bit shank (the passage 19 intersects the forward end of the chuck 4, as shown in Fig 2).
Claim 5: Gien discloses a first end of the or each first channel portion is adjacent to the external cylindrical wall or external wall of the bit shank (the passage 19 intersects the forward end of the chuck 4, as shown in Fig 2).
Claim 6: Gien discloses a first end of the or each first channel portion intersects an outwardly directed shoulder (fluid passage represented by arrows intersects shoulder 7) on the bit shank (4) adjacent to the external cylindrical wall or external wall (outer wall of chuck 4) (Fig 2, par [0015]).
Claim 8: Gien discloses a chamber provided between the end face of the bit shank (4) and the bit head (2) (chamber located at top of passage 19), whereby the chamber connects the first channel portion 4 designated by arrows, as shown in Figure 2).
Claim 10: Gien discloses the chamber is provided by way of a recess in at least one of the end face of the bit shank and an internal rear face of the bit head (chamber is locates between end face of chuck 4 and upper portion of shoulder 13, as shown in Fig 2), wherein the first and second channel portions are in fluid communication with the recess (upper and lower channel portions, designated by arrows, as in fluid communication with the chamber as shown in Figure 2).
Claim 11: Gien discloses the recess is an annular groove (an annular groove is formed between shoulder 13 and the end of chuck 4 as shown in Figure 2) at least one of the end face of the bit shank and the internal rear face of the bit head (bit 2) (chamber is locates between end face of chuck 4 and upper portion of shoulder 13, as shown in Fig 2).
Claim 12: Gien discloses the recess (between upper end of shoulder 13 and the end of chuck 4 as shown in Figure 2) is centrally located of the end face of the bit shank (4) and/or the internal rear face of the bit head (2) (as shown in Fig 2).
Claim 13: Gien discloses the bit head (drill bit 2) is screw-threadably (screw threads 6) connected to the shank (chuck 4) (Fig 2, par [0009]).
Claim 14: Gien discloses the first channel portion extends between the external cylindrical wall or the external wall of the bit shank (chuck 4) and a threaded portion of the bit shank (passage, represented by arrows extends from an external wall of chuck 4 and threads 6 of chuck 4, as shown in Fig 2, par [0019).
Claim 15: Gien discloses hydraulic down-the-hole hammer comprising a drill bit assembly as claimed in claim 1 (drill hammer 17, see Fig 2).

Claims 7 and 9 are free from the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The disclosure of Carlsson, US 2016/0069134 and Aros, US 2011/0209919 are relevant to the claims but have not be relied upon in the current rejection.

Claims 1-15 are rejected. No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE N BUTCHER whose telephone number is (571)272-1623.  The examiner can normally be reached on Monday-Friday 10-6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571)270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAROLINE N BUTCHER/Primary Examiner, Art Unit 3676